08/07/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                March 14, 2017 Session

                STATE OF TENNESSEE v. BART LEO TUCKER

                 Appeal from the Circuit Court for Williamson County
                     No. I-CR099094 Joseph Woodruff, Judge
                      ___________________________________

                             No. M2016-01960-CCA-R3-CD
                         ___________________________________


Easter, J., dissenting


       Because I believe the appellate record is incomplete for our review, I respectfully
dissent. While I am certainly a proponent of records containing only what is essential for
a meaningful review on appeal, when an appellant raises the issue of sufficiency of the
evidence, as is the case here, all of the evidence presented at trial is needed. Here,
Defendant has picked and chosen parts of only one of the State’s witnesses for inclusion
in the record, leaving us to speculate whether other evidence or witness testimony may
have fulfilled the State’s burden. Thus, the record does not convey a fair, accurate, and
complete account of what transpired with respect to the issue of sufficiency of evidence.
The record is not in keeping with Tennessee Rule of Appellate Procedure 24(b). I would
grant Defendant’s “(Conditional) Motion To Supplement The Record” and then proceed
with an unabridged record.


                                              ______________________________
                                              TIMOTHY L. EASTER, JUDGE